UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 8/31/12 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2012 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) Alabama2.2% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 5,323,650 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,949,100 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,318,022 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 5,050,000 5,068,382 Alaska.5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,532,938 Arizona4.1% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,577,396 Arizona Transportation Board, Transportation Excise Tax Revenue (Maricopa County Regional Area Road Fund) 5.00 7/1/17 6,000,000 7,178,160 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/19 1,965,000 2,455,444 Phoenix Civic Improvement Corporation, Junior Lien Water System Revenue 5.00 7/1/23 4,290,000 5,288,154 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,888,495 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 2,055,000 2,073,721 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,496,930 California12.4% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 155,000 162,764 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,208,379 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 7,316,640 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 21,938,204 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,493,100 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 4,160,765 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 3,000,850 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,626,430 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,456,000 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 2,555,000 2,582,211 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 2,225,000 2,234,612 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,375,141 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,378,749 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,222,050 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 7,102,926 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,451,667 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 2,102,636 Los Angeles Harbor Department, Revenue 5.00 8/1/19 1,425,000 1,718,336 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 3,184,416 San Diego County Water Authority, Water Revenue 5.00 5/1/21 2,725,000 3,405,651 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,940,550 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 9,082,206 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/17 5,000,000 5,735,200 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 6,006,950 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,247,510 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,785,000 1,785,893 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,320,980 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,940,275 Colorado.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,409,828 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,455,230 Connecticut.2% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,190,130 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,183,850 District of Columbia2.4% District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,380,980 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 3,008,425 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,545,000 b 3,013,000 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,660,000 b 3,149,147 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,279,454 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,478,717 Florida12.9% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,578,181 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,314,281 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 4,873,820 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/19 3,000,000 3,445,800 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,603,775 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,810,700 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 4,222,015 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,446,240 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,289,578 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,564,370 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,648,958 Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,701,110 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,475,928 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,511,206 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,577,525 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,092,597 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,526,898 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,545,000 c 2,903,387 Jacksonville Electric Authority, Revenue (Saint Johns River Power Park System) 5.00 10/1/20 2,000,000 2,435,240 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/18 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 10/1/13 Miami-Dade County, Aviation Revenue (Miami International Airport) 10/1/25 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 7/1/24 Miami-Dade County, Water and Sewer System Revenue 10/1/24 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/17 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 10/1/17 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 8/1/13 b Orlando Utilities Commission, Utility System Revenue 10/1/23 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/17 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7/1/22 d Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 8/1/14 Pasco County, Solid Waste Disposal and Resource Recovery System Revenue 10/1/16 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 12/1/19 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 10/1/18 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 7/1/15 Seminole County, Water and Sewer Revenue 10/1/21 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/16 Georgia2.2% Atlanta, Water and Wastewater Revenue 11/1/20 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 11/1/15 DeKalb County, Water and Sewerage Revenue 10/1/25 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) 1/1/19 Private Colleges and Universities Authority, Revenue (Emory University) 9/1/16 Hawaii1.0% Hawaii, Airports System Revenue 7/1/18 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 7/1/22 Idaho.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 12/1/28 Illinois4.0% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 1/1/17 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; CIFG) 1/1/15 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 1/1/17 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 1/1/17 Chicago, GO (Insured; National Public Finance Guarantee Corp.) 1/1/20 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 12/1/24 Greater Chicago Metropolitan Water Reclamation District, GO Capital Improvement Limited Tax Bonds 12/1/31 Illinois, Sales Tax Revenue 6/15/18 Illinois Toll Highway Authority, Toll Highway Senior Revenue 1/1/25 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 6/15/21 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/18 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6/1/21 Indiana1.9% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 2/1/30 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 10/1/23 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 8/15/23 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 10/1/18 Iowa.3% Iowa Finance Authority, State Revolving Fund Revenue 8/1/24 Kansas1.1% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 9/1/18 Kentucky.5% Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 9/1/19 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 3/1/23 Louisiana.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 7/1/25 Maryland2.8% Maryland, GO (State and Local Facilities Loan) 8/1/16 Maryland, GO (State and Local Facilities Loan) 8/1/21 Maryland, GO (State and Local Facilities Loan) 8/1/21 Maryland Department of Transportation, Consolidated Transportation Revenue 6/1/18 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 6/1/25 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 7/1/24 Prince George's County, Consolidated Public Improvement GO 9/15/22 Massachusetts2.9% Massachusetts, GO (Consolidated Loan) 4/1/24 Massachusetts College Building Authority, Revenue 5/1/27 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 7/1/23 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 7/1/25 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 1/1/22 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 8/15/23 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 10/15/23 Michigan4.3% Detroit, Sewage Disposal System Senior Lien Revenue 7/1/24 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/19 Detroit, Water Supply System Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/18 Detroit, Water Supply System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/22 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5/1/19 Michigan, GO (Environmental Program) 11/1/19 Michigan Building Authority, Revenue (State Police Communications System) 10/1/13 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 7/1/21 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 10/15/15 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 12/1/18 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 12/1/22 Minnesota.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 1/1/25 Mississippi.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 1/1/22 Missouri.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6/1/20 Nebraska.1% Nebraska Public Power District, General Revenue 1/1/19 Nevada1.9% Clark County, Airport System Revenue 7/1/22 Clark County School District, Limited Tax GO 6/15/25 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 6/1/18 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 6/1/25 New Jersey2.6% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 2/15/20 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 6/1/19 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/15 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/16 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 9/1/18 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 6/1/21 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 12/15/18 New Mexico1.1% Jicarilla, Apache Nation Revenue 9/1/13 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 8/1/23 New York6.9% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 9/1/15 e New York City, GO 8/1/17 New York City, GO 8/1/18 New York City, GO 4/1/20 New York City, GO 8/1/20 New York City, GO 4/1/22 New York City, GO 8/1/28 New York City Health and Hospitals Corporation, Health System Revenue 2/15/22 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 7/1/20 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 2/1/24 New York Local Government Assistance Corporation, GO 4/1/16 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 8/15/15 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 7/1/24 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 2/15/21 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/18 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 7/1/19 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 3/15/27 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 11/15/12 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 1/1/19 North Carolina2.5% North Carolina, Capital Improvement Limited Obligation Bonds 5/1/30 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/13 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/21 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 10/1/13 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 10/1/19 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/16 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 1/1/17 Ohio2.3% Montgomery County, Revenue (Miami Valley Hospital) 11/15/22 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5/1/16 b Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5/1/22 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 12/1/23 Ross County, Hospital Facilities Revenue (Adena Health System) 12/1/22 University of Cincinnati, General Receipts Bonds (Insured; AMBAC) 6/1/17 Pennsylvania4.3% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 1/1/19 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/17 Delaware River Joint Toll Bridge Commission, Bridge Revenue 7/1/13 Delaware Valley Regional Finance Authority, Local Government Revenue 7/1/17 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 3/15/23 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 6/1/21 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 6/15/17 Pennsylvania Turnpike Commission, Turnpike Revenue 12/1/27 Philadelphia, GO (Insured; XLCA) 2/15/13 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 9/15/17 Philadelphia School District, GO 9/1/17 South Carolina2.8% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 12/1/21 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 12/1/21 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 3/1/13 Piedmont Municipal Power Agency, Electric Revenue 1/1/20 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 12/1/21 Texas7.1% Austin, Electric Utility System Revenue 11/15/23 Dallas Independent School District, Unlimited Tax Bonds (Permament School Fund Guarantee Program) 2/15/23 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 1/1/16 Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/23 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 10/1/14 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue 11/1/27 Houston, Combined Utility System First Lien Revenue 11/15/20 Houston, Combined Utility System First Lien Revenue 11/15/29 Lewisville Independent School District, Unlimited Tax School Building Bonds (Permament School Fund Guarantee Program) 8/15/22 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 11/1/15 North Texas Tollway Authority, First Tier System Revenue 1/1/23 San Antonio, Electric and Gas Systems Revenue (Prerefunded) 2/1/16 b San Antonio, Water System Revenue 5/15/29 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 2/15/14 Texas, GO (College Student Loan Bonds) 8/1/19 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 7/15/23 University of Houston System Board of Regents, Consolidated Revenue 2/15/18 University of Texas System Board of Regents, Financing System Revenue 8/15/20 Utah.3% Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5/15/17 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) (Prerefunded) 5/15/14 b Virginia.8% Virginia, GO 6/1/15 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 2/1/22 Washington4.5% Energy Northwest, Columbia Generating Station Electric Revenue 7/1/21 Energy Northwest, Columbia Generating Station Electric Revenue 7/1/23 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 12/1/20 Port of Seattle, Intermediate Lien Revenue 2/1/18 Port of Seattle, Intermediate Lien Revenue 8/1/28 Port of Seattle, Limited Tax GO 12/1/25 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 11/1/16 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 12/1/20 Washington, GO 10/1/12 Washington, GO 10/1/12 Washington, GO (Various Purpose) 7/1/16 Washington, GO (Various Purpose) 2/1/22 Washington, GO (Various Purpose) (Insured; AMBAC) (Prerefunded) 1/1/16 b West Virginia.2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 10/1/22 Wisconsin.3% Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 7/1/19 U.S. Related2.7% Puerto Rico Commonwealth, Public Improvement GO 7/1/23 Puerto Rico Electric Power Authority, Power Revenue 7/1/22 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 7/1/13 Puerto Rico Highways and Transportation Authority, Transportation Revenue 7/1/24 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 7/1/16 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/18 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 7/1/23 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 7/1/20 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 8/1/21 Total Long-Term Municipal Investments (cost $879,854,506) Short-Term Municipal Coupon Maturity Principal Investments.3% Rate (%) Date Amount ($) Value ($) California.0% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 9/1/12 f New York.3% New York City, GO Notes (LOC; JPMorgan Chase Bank) 9/1/12 f Total Short-Term Municipal Investments (cost $2,900,000) Total Investments (cost $882,754,506) % Cash and Receivables (Net) .8 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2012, this security was valued at $2,903,387 or 0.3% of net assets. d Non-income producingsecurity in default. e Variable rate securityinterest rate subject to periodic change. f Variable rate demand note - rate shown is the interest rate in effect at August 31, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At August 31, 2012, net unrealized appreciation on investments was $70,525,269 of which $72,839,054 related to appreciated investment securities and $2,313,785 related to depreciated investment securities. At August 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of August 31, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1unadjusted quoted prices in active markets for identical investments. Level 2other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the funds investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2012 By: /s/ James Windels James Windels Treasurer Date: October 22, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
